*584Respondent’s finding that petitioner violated the rule against loading trade waste in excess of six bags without authorization is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). Petitioner and his partner matched the physical description of the sanitation workers a member of the public complained were picking up construction debris from a private house under renovation. It was also undisputed that petitioner and his partner were in the vicinity of the house at the time of the complaint, and when their truck was dumped, construction debris in violation of the trade-waste rule was found. Moreover, a deputy chief in the Department of Sanitation testified that carpet and tiles in the truck matched the distinctive pattern he saw in the garbage at the house.
The penalty imposed does not shock our sense of fairness. The record shows that petitioner was employed for less than three years at the time of the violation and he had multiple prior disciplinary infractions for misconduct (see Matter of Williams v Doherty, 13 AD3d 185 [2004]). Concur — Tom, J.P, Sweeny, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.